UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2009 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 0-20908 PREMIER FINANCIAL BANCORP, INC. (Exact name of registrant as specified in its charter) Kentucky 61-1206757 (State or other jurisdiction of incorporation organization) (I.R.S. Employer Identification No.) 2883 Fifth Avenue Huntington, West Virginia 25702 (Address of principal executive offices) (Zip Code) Registrant’s telephone number(304) 525-1600 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to filing requirements for the past 90 days.Yes þNo o. Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes oNo o. Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer, ”and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one) Large accelerated filer o. Accelerated filero. Non-accelerated filero (Do not check if smaller reporting company) Smaller reporting companyþ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Securities Exchange Act).YesoNo þ. Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practical date. Common stock, no par value, – 6,392,772 shares outstanding at May 1, PREMIER FINANCIAL BANCORP, INC. MARCH 31, 2009 INDEX TO REPORT Part I - Financial Information Item 1 – Financial Statements 3 Item 2 – Management’s Discussion and Analysis 21 Item 3 – Quantitative and Qualitative Disclosures about Market Risk 29 Item 4(T) – Controls and Procedures 29 Part II - Other Information 31 Item 1 – Legal Proceedings 31 Item 1A – Risk Factors 31 Item 2 – Unregistered Sales of Equity Securities and Use of Proceeds 31 Item 3 – Defaults Upon Senior Securities 31 Item 4 – Submission of Matters to a Vote of Security Holders 31 Item 5 – Other Information 31 Item 6 – Exhibits 31 Signatures- 32 2 Table of Contents PREMIER FINANCIAL BANCORP, INC. MARCH 31, 2009 PART I- FINANCIAL INFORMATION Item 1.Financial Statements The accompanying information has not been audited by independent public accountants; however, in the opinion of management such information reflects all adjustments necessary for a fair presentation of the results for the interim period.All such adjustments are of a normal and recurring nature.Premier Financial Bancorp, Inc.’s (“Premier’s”) accounting and reporting policies are in accordance with accounting principles generally accepted in the United States of America.Certain accounting principles used by Premier involve a significant amount of judgment about future events and require the use of estimates in their application.The following policies are particularly sensitive in terms of judgments and the extent to which estimates are used: allowance for loan losses, the identification and evaluation of impaired loans, the impairment of goodwill, the realization of deferred tax assets and stock based compensation disclosures.These estimates are based on assumptions that may involve significant uncertainty at the time of their use.However, the policies, the estimates and the estimation process as well as the resulting disclosures are periodically reviewed by the Audit Committee of the Board of Directors and material estimates are subject to review as part of the external audit by the independent public accountants. The accompanying financial statements are presented in accordance with the requirements of Form 10-Q and consequently do not include all of the disclosures normally required by accounting principles generally accepted in the United States of America or those normally made in the registrant’s annual report on Form 10-K.Accordingly, the reader of the Form 10-Q may wish to refer to the registrant’s Form 10-K for the year ended December 31, 2008 for further information in this regard. Index to consolidated financial statements: Consolidated Balance Sheets 4 Consolidated Statements of Net Income 5 Consolidated Statements of Comprehensive Income 6 Consolidated Statements of Cash Flows 7 Notes to Consolidated Financial Statements 9 3 Table of Contents PREMIER FINANCIAL BANCORP, INC. CONSOLIDATED BALANCE SHEETS MARCH 31, 2, 2008 (DOLLARS IN THOUSANDS, EXCEPT PER SHARE DATA) (UNAUDITED) 2009 2008 ASSETS Cash and due from banks $ 29,933 $ 22,148 Federal funds sold 40,152 15,899 Securities available for sale 155,581 175,741 Loans held for sale 342 1,193 Loans 466,874 467,111 Allowance for loan losses (8,587 ) (8,544 ) Net loans 458,287 458,567 Federal Home Loan Bank and Federal Reserve Bank stock 3,788 3,931 Premises and equipment, net 11,596 11,367 Real estate and other property acquired through foreclosure 981 1,056 Interest receivable 2,843 3,720 Goodwill 28,724 28,543 Other intangible assets 1,354 1,431 Other assets 560 869 Total assets $ 734,141 $ 724,465 LIABILITIES AND STOCKHOLDERS' EQUITY Deposits Non-interest bearing $ 106,092 $ 101,588 Time deposits, $100,000 and over 77,472 71,145 Other interest bearing 421,328 416,449 Total deposits 604,892 589,182 Federal funds purchased 77 - Securities sold under agreements to repurchase 13,250 18,351 Federal Home Loan Bank advances 6,563 7,607 Other borrowed funds 15,078 15,560 Interest payable 984 1,054 Other liabilities 3,267 3,289 Total liabilities 644,111 635,043 Stockholders' equity Preferred stock, no par value; 1,000,000 shares authorized; none issued or outstanding - - Common stock, no par value; 10,000,000 shares authorized; 6,392,772 shares issued and outstanding 2,264 2,264 Additional paid in capital 58,279 58,265 Retained earnings 27,872 27,346 Accumulated other comprehensive income 1,615 1,547 Total stockholders' equity 90,030 89,422 Total liabilities and stockholders' equity $ 734,141 $ 724,465 See Accompanying Notes to Consolidated Financial Statements 4 Table of Contents PREMIER FINANCIAL BANCORP, INC. CONSOLIDATED STATEMENTS OF INCOME THREE MONTHS ENDED MARCH 31, 2 (UNAUDITED, DOLLARS IN THOUSANDS, EXCEPT PER SHARE DATA) Three Months Ended March 31, 2009 2008 Interest income Loans, including fees $ 7,425 $ 6,553 Securities available for sale Taxable 1,636 1,530 Tax-exempt 57 36 Federal funds sold and other 18 308 Total interest income 9,136 8,427 Interest expense Deposits 2,353 2,588 Repurchase agreements and other 33 53 FHLB advances and other borrowings 192 192 Total interest expense 2,578 2,833 Net interest income 6,558 5,594 Provision for loan losses 102 (135 ) Net interest income after provision for loan losses 6,456 5,729 Non-interest income Service charges on deposit accounts 725 638 Electronic banking income 236 163 Secondary market mortgage income 83 161 Other 126 104 1,170 1,066 Non-interest expenses Salaries and employee benefits 2,794 2,225 Occupancy and equipment expenses 712 500 Outside data processing 755 584 Professional fees 341 179 Taxes, other than payroll, property and income 178 154 Write-downs, expenses, sales of other real estate owned, net 77 10 Amortization of intangibles 77 - Supplies 108 82 Other expenses 722 388 5,764 4,122 Income before income taxes 1,862 2,673 Provision for income taxes 633 899 Net income $ 1,229 $ 1,774 Weighted average shares outstanding: Basic 6,393 5,238 Diluted 6,393 5,253 Net income per share: Basic $ 0.19 $ 0.34 Diluted 0.19 0.34 See Accompanying Notes to Consolidated Financial Statements 5 Table of Contents PREMIER FINANCIAL BANCORP, INC. CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME THREE MONTHS ENDED MARCH 31, 2 (UNAUDITED, DOLLARS IN THOUSANDS, EXCEPT PER SHARE DATA) Three Months Ended March 31, 2009 2008 Net income $ 1,229 $ 1,774 Other comprehensive income: Unrealized gains arising during the period 103 1,703 Reclassification of realized amount - - Net change in unrealized gain (loss) on securities 103 1,703 Less tax impact 35 579 Other comprehensive income: 68 1,124 Comprehensive income $ 1,297 $ 2,898 See Accompanying Notes to Consolidated Financial Statements 6 Table of Contents PREMIER FINANCIAL BANCORP, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS THREE MONTHS ENDED MARCH 31, 2 (UNAUDITED, DOLLARS IN THOUSANDS, EXCEPT PER SHARE DATA) 2009 2008 Cash flows from operating activities Net income $ 1,229 $ 1,774 Adjustments to reconcile net income to net cash from operating activities Depreciation 270 189 Provision for loan losses 102 (135 ) Amortization (accretion), net 98 (7 ) FHLB stock dividends - (33 ) OREO writedowns (gains on sales), net 94 5 Stock compensation expense 14 26 Loans originated for sale (4,213 ) (7,020 ) Secondary market loans sold 5,147 5,654 Secondary market income (83 ) (161 ) Changes in : Interest receivable 877 (83 ) Other assets 93 (61 ) Interest payable (70 ) (23 ) Other liabilities (22 ) 370 Net cash from operating activities 3,536 495 Cash flows from investing activities Purchases of securities available for sale (34,215 ) (44,059 ) Proceeds from maturities and calls of securities available for sale 54,428 21,970 Redemption of FRB and FHLBstock, (net of purchases) 143 9 Net change in federal funds sold (24,253 ) (5,270 ) Net change in loans 15 10,483 Purchases of premises and equipment, net (499 ) (401 ) Proceeds from sales of other real estate acquired through foreclosure 144 - Net cash from investing activities (4,237 ) (17,268 ) Cash flows from financing activities Net change in deposits 15,739 15,246 Cash dividends paid (703 ) (524 ) Net change in short-term Federal Home Loan Bank advances (1,000 ) - Repayment of Federal Home Loan Bank advances (44 ) (45 ) Repayment of other borrowed funds (482 ) (371 ) Net change in federal funds purchased 77 (392 ) Net change in agreements to repurchase securities (5,101 ) 249 Net cash from financing activities 8,486 14,163 Net change in cash and cash equivalents 7,785 (2,610 ) Cash and cash equivalents at beginning of period 22,148 22,365 Cash and cash equivalents at end of period $ 29,933 $ 19,755 (continued) 7 Table of Contents PREMIER FINANCIAL BANCORP, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS (continued) THREE MONTHS ENDED MARCH 31, 2009AND 2008 (UNAUDITED, DOLLARS IN THOUSANDS, EXCEPT PER SHARE DATA) 2009 2008 Supplemental disclosures of cash flow information: Cash paid during period for interest $ 2,648 $ 2,856 Loans transferred to real estate acquired through foreclosure 163 185 See Accompanying Notes to Consolidated Financial Statements 8 Table of Contents PREMIER FINANCIAL BANCORP, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED, DOLLARS IN TABLES IN THOUSANDS, EXCEPT PER SHARE DATA) NOTE1 - BASIS OF PRESENTATION The consolidated financial statements include the accounts of Premier Financial Bancorp, Inc. (the Company) and its wholly owned subsidiaries: March 31, 2009 Year Total Net Income Subsidiary Location Acquired Assets Quarter Citizens Deposit Bank & Trust Vanceburg, Kentucky 1991 $ 125,069 $ 399 Farmers Deposit Bank Eminence, Kentucky 1996 65,023 153 Ohio River Bank Ironton, Ohio 1998 87,653 321 First Central Bank, Inc. Philippi, West Virginia 1998 114,900 155 Boone County Bank, Inc. Madison, West Virginia 1998 172,164 473 Traders Bank, Inc. Ravenswood, West Virginia 2008 168,645 141 Mt. Vernon Financial Holdings, Inc. Huntington, West Virginia 1999 300 (8 ) Parent and Intercompany Eliminations 387 (405 ) Consolidated Total $ 734,141 $ 1,229 All significant intercompany transactions and balances have been eliminated. In December 2007, the FASB issued SFAS No. 141 (revised 2007), Business Combinations (“FAS 141(R)”), which establishes principles and requirements for how an acquirer recognizes and measures in its financial statements the identifiable assets acquired, the liabilities assumed, and any noncontrolling interest in an acquiree, including the recognition and measurement of goodwill acquired in a business combination.FAS 141(R) is effective for fiscal years beginning on or after December 15, 2008.Earlier adoption is prohibited.There was no impact to the Company upon adoption of this standard, but the accounting for future business combinations will be different from prior practice. In December 2007, the FASB issued SFAS No. 160, “Noncontrolling Interest in Consolidated Financial Statements, an amendment of ARB No. 51”(“FAS 160”), which changes the accounting and reporting for minority interests, which will be recharacterized as noncontrolling interests and classified as a component of equity within the consolidated balance sheets. FAS 160 is effective as of the beginning of the first fiscal year beginning on or after December 15, 2008.Earlier adoption is prohibited. The Company currently does not have any noncontrolling interests in its subsidiaries and therefore the adoption of FAS 160 did not have a significant impact on its results of operations or financial position. In March 2008, the FASB issued SFAS No. 161, “Disclosures about Derivative Instruments and Hedging Activities, an amendment of SFAS No. 133” (“FAS 161”).FAS 161 amends and expands the disclosure requirements of SFAS No. 133 for derivative instruments and hedging activities. FAS 161 requires qualitative disclosure about objectives and strategies for using derivative and hedging instruments, quantitative disclosures about fair value amounts of the instruments and gains and losses on such instruments, as well as disclosures about credit-risk features in derivative agreements. FAS 161 is effective for financial statements issued for fiscal years and interim periods beginning after November 15, 2008, with early application encouraged. The Company currently does not engage in hedging activities and therefore the adoption of this standard did not have a material effect on the Corporation’s financial statements or disclosure requirements. 9 Table of Contents PREMIER FINANCIAL BANCORP, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED, DOLLARS IN TABLES IN THOUSANDS, EXCEPT PER SHARE DATA) NOTE1 - BASIS OF PRESENTATION – continued In
